Citation Nr: 0306724	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-20 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right ankle 
disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1942 
to March 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts, which granted an 
application to reopen a previously denied claim of service 
connection for a right ankle disability, but denied service 
connection.  However, given that regardless of the RO's 
action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claims (see 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3,156(a) (2002)), in a May 2002 decision, 
the Board addressed the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a right ankle disability.  

In the May 2002 decision, the Board found that new and 
material evidence had been submitted to reopen the 
appellant's claim and requested additional development for 
the reopened claim, to include a VA examination.  That 
development has been completed and this claim is again before 
the Board.  Because the claim was reopened in the May 2002 
decision, the Board will consider service connection for a 
right ankle disability.  


FINDING OF FACT

It is likely that the appellant's right ankle disability, 
currently diagnosed as arthritis of the right ankle and 
subtalar joints, with instability of the right ankle, is 
attributable to his military service.   





CONCLUSION OF LAW

Service connection for arthritis of the right ankle and 
subtalar joints, with instability of the right ankle, is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).       


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records include his 
enlistment examination, dated in October 1942, which shows 
that at that time, it was noted that the appellant had 
bilateral pes planus, first degree, with no symptoms.  It was 
also noted that there were no musculo-skeletal defects.  The 
records also reflect that in February 1943, the appellant was 
hospitalized with a painful, swollen right ankle.  It was 
reported that in 1938, while riding a bicycle, the 
appellant's foot slipped and he injured his right ankle.  
Since that time, he had suffered from weakness, pain, 
swelling, and disability of the right ankle at frequent 
intervals.  Prior to his entrance into the military, he had 
occasionally worn a brace.  It was also noted that the 
appellant had been on limited duty since three weeks after 
his entry into service, and that he had frequent visits to 
sick call because of pain and swelling of the right ankle.  
The appellant stated that he had been on a pass in early 
February 1943, and that he had been standing on a train for 
approximately seven hours, after which time his ankle was 
quite swollen and painful. 

Examination of the bones and joints revealed generalized 
relaxation of the ligaments of all joints.  The motion of all 
joints was normal.  There was considerable creaking and 
cracking on motion of most of the joints, especially the 
right ankle.  There was no gross deformity of the right 
ankle, but some slight tenderness just anterior to the 
external malleolus was noted.  X-rays of the right ankle, 
dated in February 1943, were interpreted as showing irregular 
bone formation at the tip and lateral aspect of the external 
malleolus, probably due to an old fracture, well healed.  No 
other pathology was noted.  The tibiofibular mortise was 
normal.  X-rays obtained in March 1943 were compared with the 
February 1943 x-rays and showed no change.  The examining 
physician stated that the appellant's disability was 
considered to be incapacitating for further military service 
and recommended that the appellant be discharged.  

A Certificate of Disability for Discharge, dated in March 
1943, shows that at that time, it was noted that the 
appellant had injured his right ankle in civilian life in 
1938, and that since that time, he had suffered from frequent 
episodes of pain and swelling of the right ankle.  Symptoms 
persisted in service, necessitating frequent visits to sick 
call and, finally, hospitalization approximately four months 
after induction.  The diagnosis was residuals of a simple, 
complete fracture of the fibula and external malleolus on the 
right, manifested by recurrent episodes of pain, swelling, 
and disability of the right ankle, with x-ray evidence of an 
old healed fracture with irregular bone formation at the top 
of the external malleolus.  The appellant was subsequently 
discharged.  

A Veterans Administration medical certificate, dated in 
October 1943, shows that at that time, the appellant 
complained of a swollen and painful right ankle, and reported 
that he had fractured it five or six years earlier.  Upon 
examination, flexion of the right ankle was normal, with 
flexion internally beyond normal.  Extension was normal.  The 
appellant was unable to stand on the toes of the right foot.  
The rest of the extremity was normal, with no swelling of the 
ankle.  The diagnosis was residuals of an old fracture of the 
right ankle, with symptoms.  An x-ray report of the 
appellant's right ankle, dated in October 1943, was 
interpreted as showing  nothing remarkable about the right 
ankle joint and adjacent structures.  The opposing surfaces 
were smooth and the relation of the parts was normal.  No 
evidence of a fracture or dislocation was noted.  

In a rating action, dated in October 1943, the RO granted the 
appellant's claim of entitlement to service connection for a 
right ankle disability.  At that time, the RO determined that 
the appellant's pre-existing right ankle disability was 
aggravated during service.     

A private medical statement from C.A.H., M.D., dated in 
January 1944, shows that at that time, Dr. H. indicated that 
he had seen the appellant a number of times for a poor 
circulatory condition and a disabled right leg.   

In June 1944, the appellant underwent a VA examination.  At 
that time, it was reported that the appellant had been 
hospitalized in November and December 1942, and in February 
1943, for his right ankle disability.  He noted that at 
present, his ankle ached in cold weather and swelled.  The 
physical examination showed no noticeable deformity of the 
right ankle, with no swelling and no limitation of motion.  
The appellant was able to stand on his toes normally.  There 
was some snapping of the tendons on twisting of the right 
ankle and some tenderness over the right malleolus.  The 
diagnosis was residuals of a fracture, simple, complete of 
the right external malleolus and fibula.   

A VA examination was conducted in May 1948.  At that time, 
the appellant stated that he had injured his right ankle on 
an obstacle course, resulting in a fracture.  According to 
the appellant, subsequent to his injury, he had suffered from 
pain in his leg, especially when he stood for long periods of 
time.  It was also noted that he had infantile paralysis 
following his discharge from service, and that that further 
aggravated his ankle condition.  Upon physical examination, 
the appellant exhibited a normal gait.  He was unable to 
stand on the toes of the right foot.  A loud clicking sound 
of the tendons in the region of the lateral malleolus was 
noted on passive rotation.  Localized tenderness anterior to 
the lateral malleolus was reported.  All motions were within 
the normal range, except plantar flexion.  The right calf 
circumference was less than the left calf circumference.  

X-rays of the right ankle were interpreted as showing some 
periarticular calcification just around the tip of the end of 
the lateral malleolus, apparently due to trauma.  No definite 
evidence of a fracture of the lateral malleolus was observed, 
although there was a suggestion of one, perhaps involving the 
most lateral posterior aspect of the lateral malleolus.  The 
articular cortical surfaces of the ankle mortise per se 
appeared normal.  The diagnosis was traumatic arthritis of 
the right ankle.  

A private medical report from J.A.R., M.D., dated in December 
1948, shows that at that time, the appellant was treated 
after complaining of a painful right ankle which he had 
injured approximately five years previously, while in the 
service.  The appellant stated that during service, he was 
swinging on a rope when he let go and fell, landing on his 
right ankle.  He noted that he subsequently developed right 
ankle pain and swelling.  Dr. R. reported that following a 
physical examination, it was his determination that the 
appellant had an injury to the right ankle in the form of 
chronic strain of the anterior tibiofibular ligament and a 
tear of the posterior and lateral ligaments, which bound the 
peroneal tendons in the groove behind the external malleolus 
and allowed slipping of the peroneal tendons.  

A private medical statement from R.L.S., M.D., dated in 
December 1948, shows that at that time, Dr. S. noted that the 
appellant had given a history of injuring his right ankle in 
a fall during service.  According to the appellant, he was 
subsequently hospitalized and had a cast on the right leg at 
one time.  The appellant noted that since his original 
injury, he had suffered from considerable right ankle pain, 
swelling, and instability.  Dr. S. indicated that the 
appellant had shown no improvement after two treatments in 
November and December 1948.  

A VA Hospital summary shows that the appellant was admitted 
in February 1949 with complaints of pain in the right leg.  
X-rays of the right ankle were interpreted as showing 
considerable eversion of the astragalus on inversion of the 
foot, slightly more on the right.  Manipulation of the right 
ankle under anesthesia revealed torn lateral-collateral 
ligaments.  The appellant was discharged from the hospital in 
May 1949, and upon his discharge, he was diagnosed with the 
following: (1) slipping peroneal tendons of the right foot, 
and (2) conversion hysteria, manifested by pains in the right 
ankle, right leg, hip, and low back.  

A private medical report from P.W.W., M.D., dated in June 
1949, shows that at that time, the appellant stated that he 
had injured his right ankle in a fall during service.  The 
appellant indicated that at present, he had a painful, weak, 
unstable, "loudly crackling [sic]" right ankle.  Following 
the physical examination, the diagnosis was residuals of a 
fracture of the right ankle with arthritic and functional 
changes, with radiation of pain up the right leg and with 
compensatory changes of the right hip and lower back, 
secondary to the right ankle condition.  Dr. W. noted that 
the appellant presented a multitude of symptoms and trouble, 
all of which had been bothering him since he had suffered a 
severe twist to his right ankle during service.   

In November 1949, the appellant underwent a VA examination.  
Following the physical examination, he was diagnosed with the 
following: (1) fracture, old, healed, external malleolus, 
right, and (2) slipping peroneal tendons behind the right 
external malleolus, with instability of the right ankle.  

A VA Hospital Summary shows that the appellant was 
hospitalized in April 1950 and underwent a surgical procedure 
for his right ankle condition in May 1950.  He was discharged 
from the hospital in July 1950 with a final diagnosis of 
dislocation, right ankle, recurrent.  

In September 1950, the appellant underwent a VA examination.  
At that time, he noted that he had recently undergone surgery 
for his right ankle because of recurrent right ankle 
dislocation.  Following the physical examination, the 
diagnosis was traumatic arthritis of the right ankle.  It was 
noted that the appellant had a history of recurrent 
dislocations, with weakness of the lateral ligaments of the 
right ankle.  

A VA examination was conducted in September 1955.  Following 
the physical examination, the appellant was diagnosed with 
the following: (1) fracture, old, healed, external malleolus 
of the right ankle, and (2) traumatic arthritis of the right 
ankle.   

A private medical statement from Dr. W., received by the RO 
in July 1956, shows that at that time, Dr. W. indicated that 
he had treated the appellant since January 1949.  He noted 
that he had reviewed the appellant's entire history and that 
it was his opinion that there was no evidence or record which 
indicated that the appellant had ever suffered a fracture 
before he entered the military, and that the appellant's 
right ankle disability was related to an injury incurred in 
service, rather than to a minor injury to the ankle incurred 
during the appellant's childhood.  

In a rating decision, dated in August 1956, the RO severed 
service connection for the appellant's right ankle 
disability.  At that time, the RO concluded that the 
appellant's pre-service residuals of a right ankle fracture 
were not aggravated beyond what was normally to be expected 
of that type of injury.  

In May 1958, four acquaintances of the appellant, who had 
known him prior to his entry into service, submitted 
statements to the RO in support of the appellant's 
contentions that his current right ankle disability was 
related to his period of service.  In substance, they 
discussed the appellant's participation in sports and his 
work at a physically demanding job prior to his entry into 
service.  They noted that following the appellant's release 
from service, he was unable to return to his former 
employment due to his leg condition.  

A Narrative Summary from the VA Hospital (VAH) in Boston 
shows that the appellant was hospitalized for one day in 
December 1961 for complaints of pain in his right ankle.  
Upon admission, it was noted that the appellant had sustained 
a sciatic nerve injury during basic training in the 1940's.  
It was further noted that following his injury, he underwent 
several operative procedures for chronic dislocation of the 
ankle.  The appellant's physical examination upon admission 
was negative except for a partial sciatic nerve neuropathy 
and instability of the right ankle.  Upon the appellant's 
discharge, the pertinent diagnosis was chronic dislocation 
and instability of the right ankle.    

In August 1981, four acquaintances of the appellant, who had 
known him prior to his entry into service, submitted 
statements to the RO in support of the appellant's 
contentions that his current right ankle disability was 
related to his period of service.  They stated that the 
appellant was very active in sports prior to his entry into 
service.  They also noted that he had injured his leg in 
service, which had since caused him considerable difficulty.  

In November 1981, the appellant submitted copies of pictures 
from a high school yearbook.  He reported that the pictures 
were from 1937 and 1938, and that they showed his 
participation on the track team.  The appellant also 
submitted copies of newspaper articles dated in 1938, 1939, 
and 1940, which reported his participation in track-and-field 
events and baseball.  In addition, he submitted a copy of his 
discharge card from employment, dated in October 1942, which 
stated that he was terminated reluctantly at his request, and 
copies of articles regarding his enlistment into service.  
Furthermore, he submitted a copy of a letter from the Eagle 
Wood Heel Company, dated in May 1949, which showed that he 
had been employed at that institution from July 15, 1948 to 
July 22, 1948, but that because of a leg ailment, he could 
not stand up to a machine for any length of time and had to 
be discharged.  Moreover, he submitted a copy of a letter 
from the Board of U.S. Civil Service Examiners at the 
Portsmouth Naval Shipyard, dated in March 1952, which showed 
that at that time, on the basis of his current medical 
examination and additional medical evidence obtained, the 
appellant was found to be physically disqualified for the 
position of helper shipfitter.  

In October 1981, a hearing was held at the RO.  At that time, 
the appellant testified that in 1938, he injured his right 
ankle while riding a bicycle.  (Transcript (T.) at page (pg.) 
1).  The appellant stated that following the injury, he 
participated in sporting events and worked as a ship 
builder's helper, which was a physically demanding job.  (T. 
at pages (pgs.) 1 & 2).  According to the appellant, he never 
received any medical treatment following the injury.  (T. at 
pgs. 5 & 6).  He indicated that while he was in "boot 
camp," he was swinging on a rope and landed on a rock.  (T. 
at pg. 2).  The appellant noted that he subsequently 
experienced an immediate sharp pain and his leg went "sort 
of numb."  (Id.).  According to the appellant, the next day, 
he passed out while on a forced march and was subsequently 
put on light duty.  (Id.).  The appellant reported that 
approximately four months later, he was standing on a train 
for a long time while on a pass, which caused his leg to 
swell and turn black in color.  (T. at pgs. 2 & 3).  He 
indicated that he subsequently sought medical treatment at a 
local hospital and was soon discharged from the service.  (T. 
at pg. 3). 

A second hearing was held at the RO in November 1982.  At 
that time, the appellant stated that his health prior to his 
entry into service was excellent, and that he had only been 
briefly bothered by his ankle following his bicycle accident 
in 1938.  (T. at pgs. 4 & 5).  He noted that he did not see a 
doctor at that time, and returned to his normal activities, 
including sports, within a few days.  (T. at pgs. 5 & 6).  
According to the appellant, his ankle gave him no further 
problems until he injured it by falling on a rock on an 
obstacle course during training.  (T. at 8 & 9).  The 
appellant testified that at present, he had chronic pain in 
his right ankle.  (T. at 16). 

In addition to personal statements and medical reports 
already contained in the appellant's claims folder, three 
additional medical reports were submitted at the appellant's 
November 1982 hearing, including a private medical statement 
from G.F.W., M.D., dated in July 1981, a private medical 
statement from M.L.V., M.D., dated in June 1982, and a 
private medical statement from R.H.B., M.D., dated in October 
1982.  In the July 1981 statement from Dr. G.F.W., Dr. W. 
discussed several injuries incurred by the appellant during 
the 1970's.  After reviewing medical reports dated from 1979 
to 1981, and interviewing and examining the appellant in July 
1981, he expressed the opinion, in part, that an accident 
incurred in service accounted for the appellant's present 
ankle weakness and his need for a brace for the right ankle.  

In the June 1982 statement from Dr. V., Dr. V. indicated that 
he had treated the appellant on a regular basis since 
February 1962, except for the years that the appellant was in 
Saudi Arabia.  He stated that during that period of time, 
there had been a gradual deterioration of the appellant's 
walking ability with increasing pain on movement.  Dr. V. 
diagnosed the appellant with degenerative joint disease in 
his right hip, ankle, and low back.  

In the October 1982 statement from Dr. B., Dr. B. stated that 
he had reviewed the appellant's medical records and examined 
the appellant in October 1982.  It was Dr. B.'s opinion that 
the appellant had suffered an undiagnosed fracture of the 
ankle as the result of an incident in service.  He added that 
the appellant's continuing difficulties with the right lower 
extremity were related to that incident.  

In April 1983, a hearing was conducted at the RO.  At that 
time, the appellant discussed his participation in sports and 
his job duties prior to his entry into service, and described 
the bicycle accident in which he injured his ankle before 
entering service.  (T. at pgs. 4 to 6).  He testified that 
during service, he injured his ankle and back on an obstacle 
course and was subsequently placed on light duty following 
the injury.  (T. at pgs. 6 & 7).  

A private medical statement from D.W.A., D.P.M., dated in 
February 1999, shows that at that time, Dr. A. indicated that 
he had known the appellant for the past nine years and had 
evaluated him podiatrically, "as well as specifically 
regarding his right ankle."  Dr. A. stated that the 
appellant had been previously diagnosed, by physical 
examination and x-rays in December of 1996, with significant 
and disabling arthritic changes of both his subtalar joint 
and his ankle joint on the right side only.  Dr. A. revealed 
that he had made an extensive review of the material that the 
appellant had provided him with, including photocopies of 
newspaper articles which preceded his date of entrance into 
the United States Army in October 1942.  According to Dr. A., 
those newspaper articles clearly showed that the appellant 
was heavily involved in sporting events prior to his service 
commitment, including 12-man relay races, shot-put, and 
baseball.  Dr. A. stated that in his professional opinion, 
any significant ankle or subtalar joint pathology would have 
precluded his performing to the level he verified prior to 
his enlistment.  In addition, Dr. A. noted that a thorough 
and extensive medical review done by a Dr. P.W.W., in March 
1950, concurred that the appellant's disability was 100 
percent military-related, since there had been no evidence of 
any ankle or subtalar joint disease or problem prior to his 
enlistment.  According to Dr. W., the injury in question 
occurred while the appellant was involved in an obstacle 
course sometime in November 1942.  The appellant then 
presented to the physicians on November 17, 1942 and spent 
two days in the infirmary.  No x-rays were taken of his right 
foot or ankle at that time.  He was readmitted to Lovell 
General Hospital on February 5, 1943, and x-rays were taken 
of his right foot and ankle at that time, which demonstrated 
a lateral malleolar fracture (distal fibula).

In the February 1999 statement from Dr. A., Dr. A. indicated 
that it was his opinion that all indications were that the 
appellant had a healthy ankle and subtalar joint prior to his 
enlistment in October 1942, and that he had obviously 
sustained a substantial injury to his ankle and subtalar 
joints during his period of enlistment.  Dr. A. stated that 
he strongly felt that the problems that the appellant was 
currently experiencing were military-related.  

In November 2000, the appellant submitted duplicative copies 
of his service medical records and post-service VA medical 
records.  In addition, in December 2000, the appellant 
submitted additional duplicative copies of his service 
medical records, and also duplicative copies of post-service 
VA medical records, private medical statements and reports, 
and newspaper articles, dated in 1938, 1939, and 1940.  

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that in 1938, prior to service, he injured his 
right ankle while riding a bicycle.  (T. at 3).  However, the 
appellant revealed that at the time of his injury, he did not 
fracture his right ankle and did not subsequently seek any 
medical treatment for his ankle.  (Id.).  The appellant 
further stated that his ankle was lame for only three days 
and that after the injury, he participated in sports.  (T. at 
3 & 4).  He indicated that three weeks after his induction 
into the military, he injured his right ankle while 
performing an obstacle course.  (T. at 4).  According to the 
appellant, following the injury, he suffered from right ankle 
pain and swelling, and was subsequently discharged.  (T. at 4 
& 5).  He contended that subsequent to his in-service injury, 
he had suffered from chronic right ankle pain.  (T. at 5 & 
6).  

In February 2003, the appellant underwent a VA examination.  
At that time, he stated that during service, he had sustained 
an injury to his right ankle and was subsequently discharged.  
The appellant reported that in 1950, he underwent a "Watson-
Jones" procedure for his right ankle, but that the surgery 
did not help relieve his right ankle pain.  According to the 
appellant, he had not worked very much since his military 
service because of continuing right ankle pain and 
instability.  The appellant revealed that at present, he wore 
a brace on his right ankle and his activity was extremely 
limited.  Upon physical examination, the examining physician 
stated that examination of the appellant's right ankle was 
complicated by the appellant's inability to put on or take 
off his right boot.  Following removal of the boot, there was 
a plastic brace extending from below the knee to the toes of 
the right foot, which was fixed at a 90 degree angle at the 
ankle.  Upon removal of the brace, the examiner noted that 
there was swelling about the appellant's ankle, both medially 
and laterally.  The range of motion of the ankle was 15 
degrees dorsiflexion, as opposed to a normal range of 20 to 
25 degrees, and 30 degrees of plantar flexion, as opposed to 
a normal of 45 degrees.  The motions of the subtalar joint 
were quite limited, although they did not seem to be 
particularly painful.  The examiner noted that he had 
reviewed x-rays from 1996, which the appellant had provided, 
and that the x-rays showed evidence of prior surgery on the 
right ankle, with two drill holes in the fibula at the ankle 
joint.  The ankle joint seemed to be fairly well preserved.  
There seemed to be some narrowing of the subtalar joint.  The 
diagnosis was instability of the right ankle, status 
postoperative unsuccessful stabilization of the lateral 
ligaments (Watson-Jones procedure), with continual 
restriction of motion and activity because of that.  

In the appellant's February 2003 VA examination, the examiner 
stated that in regard to the question regarding Dr. A.'s 
letter, dated in February 1999, he agreed that the evidence 
indicated that the appellant was quite active athletically 
prior to his entry into the service.  According to the 
examiner, it would seem that the appellant's current ankle 
and subtalar problems were directly attributable to the 
accident which occurred while he was in the service.  Thus, 
the examiner concluded that there was no evidence that the 
appellant suffered from a pre-existing right ankle disability 
at the time of his induction into active military service in 
October 1942.  It was also the examiner's opinion that it was 
as least as likely as not that the current right ankle 
disability was related to the appellant's period of active 
service.      



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b).  Only such conditions as 
are recorded in examination reports are to be considered as 
"noted."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to entry.  38 U.S.C.A. §§ 1111, 1153.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 
C.F.R. § 3.306(a).  In cases such as the veteran's, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).        

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for a right 
ankle disability, currently diagnosed as arthritis of the 
right ankle and subtalar joints, with instability of the 
right ankle, is warranted.  In the instant case, the 
appellant maintains that although he had injured his right 
ankle prior to his entrance into the military, he did not 
fracture his right ankle and had only been briefly bothered 
by it following his injury.  The appellant states that he did 
not see a doctor at that time, and that he returned to his 
normal activities, including sports, within a few days.  
According to the appellant, soon after his induction into the 
military, he injured his right ankle and subsequently 
developed chronic right ankle pain and instability.  The 
appellant contends that his currently diagnosed right ankle 
disability is related to his period of active service, 
specifically to his in-service right ankle injury.  

In regard to the appellant's contentions, the Board 
recognizes that although the appellant maintains that he 
injured, but did not fracture, his right ankle prior to 
service, in the appellant's service medical records, upon the 
appellant's discharge, the appellant was diagnosed with 
residuals of a simple, complete fracture of the fibula and 
external malleolus on the right, manifested by recurrent 
episodes of pain, swelling, and disability of the right 
ankle, with x-ray evidence of an old healed fracture.  In 
addition, it was noted that the appellant had injured his 
right ankle prior to service, and that since that time, he 
had suffered from frequent episodes of pain and swelling of 
the right ankle.  It was further noted that symptoms had 
persisted in service, necessitating frequent visits to sick 
call, and finally hospitalization.  However, the Board notes 
that upon a review of the appellant's service medical 
records, in the appellant's October 1942 enlistment 
examination, it was noted that there were no musculo-skeletal 
defects.  In addition, in a private medical statement from 
Dr. P.W.W., received by the RO in July 1956, Dr. W. indicated 
that he had treated the appellant since January 1949, and 
that upon a review of the appellant's entire history, it was 
his opinion that there was no evidence or record which 
indicated that the appellant had ever suffered a fracture 
before he entered the military.  In addition, in the private 
medical statement from Dr. A., dated in February 1999, Dr. A. 
indicated that given that the newspaper articles provided to 
him by the appellant clearly showed that the appellant was 
heavily involved in sporting events prior to his service 
commitment, and that in his professional opinion, any 
significant ankle or subtalar joint pathology would have 
precluded the appellant from performing at the level the 
appellant verified prior to his enlistment, it was his 
conclusion that all indications were that the appellant had a 
healthy ankle and subtalar joint prior to his enlistment in 
October 1942.  Moreover, in the appellant's February 2003 VA 
examination, the examining physician stated that he agreed 
with Dr. A.'s February 1999 letter and concluded that there 
was no evidence that the appellant suffered from a pre-
existing right ankle disability at the time of his induction 
into active military service in October 1942.  Therefore, in 
light of the above, the Board finds that the appellant did 
not have a pre-existing right ankle disability upon his 
induction into the military, and that the presumption of 
soundness is for application in the instant case.  

Given that the presumption of soundness is for application in 
this case, the question then that arises is whether there is 
medical evidence of both a current disability and of a 
relationship between that disability and service.  See 
Rabideau, 2 Vet. App. at 141.  In this regard, the Board 
notes that in the February 1999 statement from Dr. A., Dr. A. 
noted that while the appellant was in the military, he 
injured his right ankle and x-rays taken at that time 
demonstrated a lateral malleolar fracture.  Thus, Dr. A. 
concluded that the appellant had sustained a substantial 
injury to his ankle and subtalar joints during his period of 
enlistment.  Dr. A. further indicated that the appellant's x-
rays, taken in December 1996, showed significant and 
disabling arthritic changes of both his subtalar joint and 
his ankle joint on the right side only.  It was Dr. A.'s 
opinion that the problems that the appellant was currently 
experiencing were military-related.  In addition, the Board 
observes that in the appellant's February 2003 VA 
examination, the diagnosis was instability of the right 
ankle, status postoperative unsuccessful stabilization of the 
lateral ligaments (Watson-Jones procedure), with continual 
restriction of motion and activity because of that.  
According to the examiner, it would seem that the appellant's 
current ankle and subtalar problems were directly 
attributable to the accident which occurred while he was in 
the service.  Thus, the examiner concluded that it was as 
least as likely as not that the appellant's current right 
ankle disability was related to his period of active service.    

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that his currently diagnosed 
arthritis of the right ankle and subtalar joints, with 
instability of the right ankle, is attributable to his period 
of active service, specifically to his in-service right ankle 
injury, is supported by the medical evidence of record.  In 
light of the above, the medical evidence is at least in 
equipoise vis-à-vis the question of whether the appellant's 
current arthritis of the right ankle and subtalar joints, 
with instability of the right ankle, originated in service.  
Therefore, the benefit of the doubt is resolved in the 
appellant's favor by finding that his current arthritis of 
the right ankle and subtalar joints, with instability of the 
right ankle, is attributable to injury sustained in military 
service.  38 C.F.R. § 3.303(d).           

ORDER

Entitlement to service connection for arthritis of the right 
ankle and subtalar joints, with instability of the right 
ankle, is granted.   






	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

